 PROB 12C                                                                                  Report Date: July 14, 2021
(6/16)

                                        United States District Court                        FILED IN THE
                                                                                        U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                    Jul 14, 2021
                                         Eastern District of Washington                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Brennon Lee De Lange                      Case Number: 0980 2:19CR00095-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: October 15, 2020
 Original Offense:        Attempted Distribution of 500 Grams or More of Methamphetamine, 21 U.S.C. §
                          841(a)(1), (b)(1)(A)
 Original Sentence:       Prison - 5 days; TSR - 60 days     Type of Supervision: Supervised Release
 Asst. U.S. Attorney:     Caitlin A. Baunsgard               Date Supervision Commenced: October 15, 2020
 Defense Attorney:        Amy Rubin                          Date Supervision Expires: October 14, 2025


                                          PETITIONING THE COURT

To issue a summons and to incorporate the violation contained in this petition in future proceedings with the
violations previously reported to the Court on 06/25/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Brennon De Lange is considered to be in violation of his period of
                        supervised release by committing the offense of unlawful discharge of fireworks on or prior
                        to July 4, 2021.

                        On October 19, 2020, Mr. De Lange signed his Judgement in a Criminal Case stating he
                        understood he was not to commit another federal, state, or local crime.

                        On July 4, 2021, officers with the Kennewick Police Department in Kennewick,
                        Washington, were dispatched to a fire at Mr. De Lange’s residence. Upon arriving, officers
                        noted a tree, fence, and shed were on fire. When officers spoke to Mr. De Lange’s father
                        he advised Mr. De Lange had been lighting off fireworks with his grandchildren. When
                        officers spoke directly with Mr. De Lange he confirmed he had purchased fireworks and had
                        been lighting them off. Mr. De Lange also showed the officers the discarded fireworks which
                        were in his trash can. Mr. De Lange was cited under Benton County Case number
                        1A0501532 for unlawful discharge of fireworks as it is illegal to use fireworks inside the city
                        limits of Kennewick.
Prob12C
Re: De Lange, Brennon Lee
July 14, 2021
Page 2

The U.S. Probation Office respectfully recommends the Court incorporate the violation contained in this petition in
future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     7/14/2021
                                                                            David L. McCary
                                                                            David L. McCary
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Thomas O. Rice
                                                                            United States District Judge
                                                                            July 14, 2021
                                                                            Date
